This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DESIREE C DE BACA and o/b/o
 3 AMBER CATANACH, a minor child,

 4          Plaintiff-Appellee,

 5 v.                                                                            No. 35,995

 6 BRYAN CATANACH,

 7          Defendant-Appellant.

 8 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 9 David K. Thomson, District Judge

10 Desiree C De Baca
11 Santa Fe, NM

12 Pro Se Appellee

13 Bryan Catanach
14 Santa Fe, NM

15 Pro Se Appellant

16                                 MEMORANDUM OPINION

17 ZAMORA, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired. DISMISSED.

4   {2}   IT IS SO ORDERED.


5                                            _______________________________
6                                            M. MONICA ZAMORA, Judge


7 WE CONCUR:


8 _____________________________
9 LINDA M. VANZI, Chief Judge


10 _____________________________
11 STEPHEN G. FRENCH, Judge




                                         2